Citation Nr: 0823788	
Decision Date: 07/17/08    Archive Date: 07/30/08

DOCKET NO.  06-31 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Legal entitlement to death and indemnity compensation (DIC) 
benefits.  


ATTORNEY FOR THE BOARD

B.R. Mullins, Associate Counsel 


INTRODUCTION

The appellant maintains that her husband, who died in 
November 1981, had recognized service with the United States 
Armed Forces.  Consequently, the appellant contends that she 
is eligible for DIC benefits.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 decision of the 
Department of Veterans Affairs Regional Office (RO) in 
Manila, the Republic of the Philippines, denying the 
appellant's claim of legal entitlement to DIC benefits.  


FINDING OF FACT

The National Personnel Records Center (NPRC) has certified 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerillas, in the service of the United States Armed Forces; 
the evidence submitted by the appellant is not adequate to 
prove such service.  


CONCLUSION OF LAW

The criteria for basic eligibility for VA benefits are not 
met.  38 U.S.C.A. § 101(2) (West 2002); 38 C.F.R. §§ 3.1, 
3.40, 3.41, 3.203 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act (VCAA)

VA has a duty to notify and assist veterans in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Proper notice from VA must inform the veteran of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; and (3) that the veteran is expected to 
provide in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

In Palor v. Nicholson, the Court found that the VCAA applied 
to the issue of veteran status, and as such, VA must tailor 
its notice to the claimant.  21 Vet. App. 235 (2007), 
reconsideration of 21 Vet. App. 202 (2007); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

In May 2005, the veteran was notified as to what the evidence 
must show in order to substantiate a claim for death 
benefits.  The letter also informed the appellant that the 
evidence must establish that the appellant's deceased husband 
had qualifying service.  In February 2007, the VA sent the 
appellant a letter notifying the appellant that her claim 
failed because the evidence showed that the appellant's 
deceased husband was not a member of the Commonwealth Army of 
the Philippines in the service of the Armed Forces of the 
United States.  The appellant was then notified that in order 
to be entitled to VA death benefits, evidence of valid 
service must be shown.  

Regardless, this case involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  The RO obtained 
certification from the service department showing that the 
appellant's late husband had no service as a member of the 
Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  
In assessing whether the appellant was prejudiced by any 
shortcomings in VA's notification, the Court can conclude 
only that because the appellant is currently ineligible for 
VA benefits as a matter of law based on the NPRC's refusal to 
certify the appellant's service, she was not prejudiced by 
any section 5103(a) notice error.  Palor, 118 F.3d at 749.  
In view of the foregoing, no further development is 
warranted.  

Laws and Regulations

The term "veteran" means a person who served in the active 
military, naval or air service and who was discharged or 
released under conditions other than dishonorable.  38 C.F.R. 
§ 3.1(d).  The term "veteran of any war" means any veteran 
who served in the active military, naval or air service 
during a period of war.  38 C.F.R. § 3.1(e).  Service 
department certified recognized guerrilla service, and 
unrecognized guerrilla service under a recognized 
commissioned officer (only if the person was a former member 
of the United States Armed Forces (including the Philippine 
Scouts) or the Commonwealth Army, prior to July 1, 1946) is 
included.  38 C.F.R. § 3.40(d).  

38 C.F.R. § 3.203 provides that, for the purpose of 
establishing entitlement to pension, compensation, dependency 
and indemnity compensation, or burial benefits, VA may accept 
evidence of service submitted by an appellant, such as a DD 
Form 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions:  

(1) the evidence is a document issued by the service 
department.  A copy of an original document is acceptable if 
the copy was issued by the service department or if the copy 
was issued by a public custodian of records who certifies 
that it is a true and exact copy of the document in the 
custodian's custody; and

(2) the document contains needed information as to length, 
time and character of service; and

(3) in the opinion of VA, the document is genuine and the 
information contained in it is accurate.  However, where the 
appellant does not submit evidence of service or the evidence 
submitted does not meet the requirements of 38 C.F.R. § 
3.203, the VA shall request verification of service from the 
service department.  

In cases for VA benefits where the requisite veteran status 
is at issue, the relevant question is whether the claimant 
has qualifying service under Title 38 of the United States 
Code and the regulations promulgated pursuant thereto.  See 
Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).  The 
Board notes that there is an apparent conflict between 38 
C.F.R. § 3.41, which states that, for Philippine service, 
"the period of active service will be from the date 
certified by the Armed Forces" and 38 C.F.R. § 3.203(a), 
which provides that a claimant may show service by submitting 
certain documents "without verification from the appropriate 
service department."  As discussed above, however, the Court 
has recently noted that VA may accept United States service 
department documents or seek certification of service, but 
once certification is received, VA is bound by that 
certification.  See Palor v. Nicholson, supra (citing Soria 
v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997)).  

Facts and Analysis

The appellant claims basic eligibility for VA benefits based 
on her late husband's service during World War II.  The 
appellant contends that her late husband served with the U.S. 
Armed Forces of the Far East (USAFFE).  The appellant has 
submitted documents in support of her claim.  These documents 
include, among others, a Statement of Service from the 
Philippine Constabulary Headquarters dated December 29, 1971 
and certificates from the Office of the Adjutant General 
dated September 19, 1983 and August 27, 2001.  None of these 
documents, however, were issued by a United States service 
department.  
The NPRC certified in March 1983, June 2005, and July 2005 
that the appellant's late husband had no service as a member 
of the Philippine Commonwealth Army, including the recognized 
guerrillas, in the service of the United States Armed Forces.  

While the appellant maintains that she is entitled to VA 
benefits based on her late husband's alleged qualifying 
military service in the United States Armed Forces during 
World War II, in reviewing the evidence that she has 
submitted in support of her claim, the Board finds no 
document from a United States service department in support 
of such service.  See 38 C.F.R. § 3.203(a).  

Since the Board is bound by the certification of the NPRC, 
the Board must find that the appellant's late husband did not 
have the type of qualifying service that would confer upon 
her basic eligibility for VA benefits.  Accordingly, the 
appellant's appeal is denied.  


ORDER

Entitlement to legal entitlement for DIC benefits is denied.  



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


